Citation Nr: 0101331	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-16 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active service from March 1941 to 
August 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 RO decision that 
denied the veteran's application to reopen a claim for 
service connection for hearing loss.  In June 1999 the 
veteran requested a Board hearing, but in October 1999 he 
canceled such request.


FINDINGS OF FACT

1.  In a February 1993 decision, the Board last denied the 
veteran's application to reopen a claim for service 
connection for hearing loss; that Board decision was affirmed 
by a memorandum decision by the United States Court of 
Veterans Appeals (now known as the United States Court of 
Appeals for Veterans Claims) (Court).  

2.  Evidence received since the February 1993 Board decision, 
which denied service connection for hearing loss, is 
cumulative or redundant of evidence previously considered, or 
the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for hearing loss; and the 
February 1993 Board decision is final.  38 U.S.C.A. §§ 5108, 
7104 (West 1991); 38 C.F.R. § 3.156 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had active service from March 1941 to August 
1945.  He was a prisoner of war of the German government from 
December 1944 to April 1945.

The veteran's service medical records are negative for 
complaints or findings referable to hearing loss.  During a 
special examination in early August 1945, his hearing was 
normal.  On his August 1945 service separation examination, 
his hearing in both ears was 15/15.

On a VA examination in April 1947, there were no complaints 
or findings relative to hearing loss.

On a February 1949 VA examination, the veteran could hear 
ordinary conversation at a distance of 20 feet in each ear.

On an August 1982 VA examination, the veteran reported that 
he was not on any medication and was last treated in the 
1950s.  

In April 1983 the veteran filed his initial claim for service 
connection for hearing loss.  He related that he sought 
treatment in the past from a Dr. Caprossa (an associate of 
Dr. Nicholetti) for hearing loss in the late 1940s, and was 
told he had nerve damage that caused his hearing loss.

A June 1984 VA audiological evaluation noted the veteran had 
moderate to severe sensorineural loss in the right ear and 
mild to severe sensorineural hearing loss in the left ear.

The veteran testified in support of his claim for service 
connection for hearing loss in February 1986.  He said that 
when he saw a doctor for an eye problem in 1948, he was told 
that he had hearing loss due to nerve damage, but had never 
received any treatment for hearing loss until recently.  At 
another hearing at the RO in July 1987, the veteran testified 
at first began noticed hearing loss from combat noise 
exposure.

In a June 1988 decision, the Board denied service connection 
for hearing loss, holding that the veteran's hearing loss 
first arose many years after service separation.

In April 1991 the veteran testified at a hearing at the RO.  
He said that he was assigned to a demolition team during 
service, and exposed to loud explosive blasts.  He said that 
he first realized that he had a problem with his hearing when 
he was unable to hear incoming mortar fire.  He said that his 
medical officer looked at his ears with a flashlight but did 
not find anything.  The veteran said he first consulted a 
doctor about his hearing loss shortly after service but the 
doctor was unable to help.

In a February 1993 decision, the Board denied the veteran's 
application to reopen a claim for service connection for 
hearing loss.

In a March 1994 application for reconsideration of the 
February 1993 Board decision, which included recent 
statements from the veteran, it was contended that he had 
hearing loss when he came home from service and that the 
Board's decision on the matter required further 
consideration.  In June 1994, the Board denied the request 
for reconsideration.

In a February 1996 memorandum decision, the Court affirmed 
the February 1993 Board decision.  The Court noted that the 
only evidence that the veteran had submitted since the 1988 
Board decision was his testimony at the 1991 hearing, where 
he stated that his hearing was severely damaged during 
service and that he had had hearing loss ever since.  The 
Court held that this testimony was cumulative of testimony 
proffered at personal hearings in 1986 and 1987, and 
therefore was not "new" evidence.  The Court pointed out 
that the first evidence of a hearing loss was at the VA 
audiological examination in 1984, conducted almost 40 years 
after the veteran's separation from service.

In August 1998, the veteran filed an application to reopen a 
claim for service connection for hearing loss.  He said a 
doctor had diagnosed hearing loss before he ever went to the 
VA, and that his mother had noticed that he had a hearing 
loss when he returned from service.  The veteran thereafter 
submitted similar statements, dated into late 1999, and he 
indicated records of earlier claimed treatment for hearing 
loss were not available.

Evidence submitted since the last Board decision also 
includes additional VA treatment records from years after 
service.  These medical primarily relate to other medical 
conditions, although some of the records from the 1990s note 
bilateral hearing loss.  The file shows the veteran is 
service connected for multiple conditions, and he receives a 
total compensation rating based on individual 
unemployability.

A March 1999 VA audiological evaluation, the veteran reported 
that he first noted hearing loss in service in 1944 after 
noise exposure (explosives) while serving as a combat 
engineer in the Army.  He reported that his hearing loss had 
gotten worse over the years after service.  Current 
evaluation revealed bilateral sensorineural hearing loss.  
The audiologist said that without records detailing the 
veteran's noise exposure during service and audiometric 
records following his discharge from service, it was 
impossible to state with certainty that his hearing loss was 
due to noise exposure during service.  The examiner stated 
that the pattern of hearing loss was consistent with noise 
exposure and one would expect some hearing loss if the 
veteran indeed was exposed to the noise levels he reportedly 
received in service; it was further noted, however, that the 
pattern of hearing loss was also consistent with the aging 
process.

II.  Analysis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection for hearing loss was denied by the Board 
in June 1988, and an application to reopen the claim was 
denied by the Board in February 1993.  In February 1996, the 
Court affirmed the February 1993 Board decision.

Given the procedural history, the February 1993 Board 
decision is final, with the exception that the claim may be 
reopened by the submission of new and material evidence.  38 
U.S.C.A. §§ 5108, 7104.  The question now presented is 
whether new and material evidence has been presented, since 
the 1993 Board decision, which would permit the reopening of 
the claim.  Evans v. Brown, 9 Vet.App. 273 (1996); Manio v. 
Derwinski, 1 Vet.App. 140 (1991).  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; Hodge v. 
West, 155 F.3d 1356 (Fed.Cir. 1998).

The evidence considered at the time of the 1993 Board 
decision included the veteran's service and post-service 
medical records, showing normal hearing in service, and the 
presence of hearing loss many years after service.  Also of 
record were various statements and hearing testimony of the 
veteran in which he asserted that his hearing loss was caused 
by noise exposure in service.  

The evidence submitted after the 1993 Board decision includes 
the veteran's written statements, again asserting his hearing 
loss was due to noise exposure in service; the additional 
statements are repetitious of those previously before the 
Board, and thus they are not new.  38 C.F.R. § 3.156; Vargas-
Gonzalez v. West, 12 Vet.App. 321 (1999); Reid v. Derwinski, 
2 Vet.App. 312 (1992).  Medical evidence received since the 
1993 Board decision consists of more medical records showing 
hearing loss in the 1990s, decades after service, and a 1999 
VA audiological examination which also notes the presence of 
hearing loss many years after service and the veteran's self-
reported history.  The additional medical records are 
cumulative information and not new evidence.  Id.  The 1999 
VA audiological examination also is not material evidence as 
it does not link hearing loss to service; the examiner 
essentially indicated that the veteran's hearing loss could 
be due to noise exposure or the aging process, but it was 
impossible to tell.  Such an equivocal statement is not 
material evidence as it is not so significant that it must be 
considered in order to decide the merits of the claim.  38 
C.F.R. § 3.156.

In summary, the Board finds that the evidence received since 
the 1993 Board decision is not new and material.  Therefore, 
it follows that the claim for service connection for hearing 
loss is not reopened, and the 1993 Board decision remains 
final.


ORDER

The application to reopen the claim for service connection 
for hearing loss is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

